DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 17060346 filed on 10/01/2020 are presented for examination. Claims 11-12 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. In particular, the Applicant argues the following regarding the anticipation rejection of claim 1:

    PNG
    media_image1.png
    507
    664
    media_image1.png
    Greyscale

The Examiner respectfully disagree. Sugawara discloses in para [0108] that the surface of the intermediate later 4 is subject to a deactivation treatment. In para [0109], Sugawara defined the deactivation treatment as a process that “the deactivation treatment may be treatment of adding a deactivator to the surface of the intermediate layer 4”. Further, in para [0110], Sugawara disclose an example of the deactivator as amorphous resin. Resin is indeed an insulator.
	That being said. Sugawara, as explained above, discloses adding a layer of amorphous resin, which is insulator, to the surface of the intermediate layer 4. Thus, the limitation of claim 1, …”at least one insulator layer between the pair of electrodes” is expressly disclosed by Sugawara. Consequently, all the limitations of claim 1 is completely anticipated by Sugawara.

Moreover, and regarding the obviousness rejection of claim 3, the Examiner explained in the Non-Final Office Action of 3/24/22, that since Sugawara discloses adding a layer of amorphous resin to the intermediate resin. And since polycarbonate (PC) is one of the most common known amorphous resins, it would have been obvious that one having ordinary skill in the art would think to use a widely common material such polycarbonate to be added to the surface of the intermediate layer. In their remarks, the Applicant argues:

    PNG
    media_image2.png
    564
    706
    media_image2.png
    Greyscale

The Examiner respectfully disagree. Sugawara teaches in para [0110], broadly, using amorphous resin, i.e. any type of amorphous resin, Sugawara merely gives an example of such resin as perfluoropolyether. Giving an example does not mean one cannot use any other amorphous resin, especially if it is widely known, widely used, and widely available, and also because it provides more benefits than the perfluoropolyether, such as the mechanical strength and the easiness to work with. 
Therefore, the obviousness statement is not conclusory as asserted by the Applicant. Indeed, it would have been obvious for a person having ordinary skill in the art to choose the amorphous resin as polycarbonate for its mechanical strength and the easiness to work with.
Further, the Applicant argues that the purpose of the amorphous resin in Sugawara is the surface deactivation and not the mechanical strength and the easiness to work with. First, polycarbonate as a resin would definitely deactivate the surface of the intermediate layer, plus any other added advantages. Second, the fact that other advantages were recognized which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, the Applicant argues the following as benefits of the claimed insulation layer:

    PNG
    media_image3.png
    366
    712
    media_image3.png
    Greyscale

The Examiner respectfully disagree. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites the limitation " the resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim or in claim 1 on which claim 11 depends.
Similarly, Claim 12, recites the limitation " the resin" in line 1.  There is insufficient antecedent basis for this limitation in the claim or in claim 18 on which claim 12 depends. Thus, it is not clear what resin is being claimed.
For examination purposes, the claimed resin in claims 11, and 12 will be interpreted as the “silicone compound” in claims 1, and 8 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 – 6, 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (US 20190103548; Hereinafter, “Sugawara”).
Regarding claim 1: Sugawara discloses an element (1) comprising: 
a pair of electrodes (2, and 3; fig. 1); 
an intermediate layer (4) between the pair of electrodes (2, and 3), the intermediate layer (4) containing a silicon compound including unpaired electrons (abstract, line 4) as a material, the intermediate layer (4) being deformable (abstract, line 2); and 
at least one insulator layer (amorphous resin layer on the surface of the intermediate layer 4; para [0108]-[0110]) between the pair of electrodes (2, and 3).

    PNG
    media_image4.png
    393
    718
    media_image4.png
    Greyscale

Regarding claim 4/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer (4) contains particles having unpaired electrons (abstract, lines 5 – 6).
Regarding claim 5/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer (4) has at least one peak between g values of 2.04 and 1.98  (claim 4 discloses a range within the claimed range, thus disclosed) when measured using an electron spin resonance (ESR) spectrometer (claim 4).
Regarding claim 6/1: Sugawara discloses the limitations of claim 1 and further discloses that the intermediate layer has at least one peak between g values of 2.070 to 2.001 when measured under an ambient temperature of -150°C using an electron spin resonance (ESR) spectrometer (claim 5, and abstract, lines 8-14).
Regarding claim 8/1: Sugawara discloses a method for manufacturing an element (1), comprising: disposing at least one insulator layer (amorphous resin layer on the surface of the intermediate layer 4; para [0108]-[0110]) between a pair of electrodes (2,3) between which an intermediate layer (4) containing a silicon compound  including unpaired electrons (abstract, line 2-4) as a material and being deformable (line 2) is disposed.
Regarding claim 9/8/1: Sugawara discloses the limitations in claim 8 and further discloses that a surface modification treatment is performed on the intermediate layer (4) in a state where the intermediate layer (4) is in close contact with the insulator layer (since the surface treatment is done after the deactivating resin insulator layer application; para [0085]-[0086], [0107]-[0110]).
Regarding claim 10/9/8/1: Sugawara discloses the limitations in claim 9 and further discloses that the intermediate layer (4) is subjected to the surface modification treatment selected from a corona discharge treatment (para [0088]), a UV irradiation treatment (para [0088]), and an electron beam irradiation treatment (para [0088]).
Regarding claim 11/1 (as best understood. See 112(b) section above): Sugawara discloses the limitations in claim 1 and further discloses that the resin (understood to be the intermediate layer 4 which is made of resin) comprises silicone rubber (para [0060].
Regarding claim 12/8 (as best understood. See 112(b) section above): Sugawara discloses the limitations in claim 8 and further discloses that the resin (understood to be the intermediate layer 4 which is made of resin) comprises silicone rubber (para [0060].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as evidenced by MatWeb.com
Regarding claim 2/1: Sugawara discloses the limitations of claim 1 and further discloses that the insulator layer (resin; para [0110]) has a modulus of elasticity (around 215 GPa as evidenced by MatWeb.com) as high as or higher than six times (215/1.9=113.15) a modulus of elasticity of the intermediate layer (made of silicon rubber and having elasticity modulus of about 1.9 GPa as evidenced by MatWeb.com).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen an insulator having a modulus of elasticity as high as or higher than six times a modulus of elasticity of the intermediate layer to insure the mechanical strength and durability of the produced element.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara.
Regarding claim 3/1: Sugawara discloses the limitations of claim 1 and further discloses that the insulator layer comprises a resin (amorphous resin; para [0110]).
Sugawara does not specifically disclose that the resin including an aromatic ring in a straight chain or a side chain and has an orientation.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the amorphous resin as a polycarbonate (PC) which has an aromatic ring in a straight chain or a side chain and has an orientation.

    PNG
    media_image5.png
    257
    354
    media_image5.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the amorphous resin of the element of Sugawara as polycarbonate which known to have an aromatic ring in a straight chain or a side chain and has an orientation since polycarbonates are known for their mechanical strength and easy to work.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832